Citation Nr: 1629695	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of a head injury.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel










INTRODUCTION

The Veteran served on active duty from November 1990 to November 1994.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision dated in September 2010. 

The issue of entitlement to service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained injuries to his low back in active service; lumbar strain with radiculopathy, muscle strain, and myofascial lumbar pain were diagnosed; the Veteran received treatment for low back pain with radiating pain in service; and X-ray examination of the lumbar spine in service was normal. 
 
2.  Symptoms of a low back disability have not been continuous since service separation, and the current low back disability diagnosed as degenerative changes in the lumbar spine did not manifest to a degree of 10 percent within a year of service separation. 

3.  The evidence of record makes it less likely than not that the Veteran's current low back disability, diagnosed as degenerative changes of the lumbar spine, is related to disease or injury or other event in active service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The RO provided a notice letter to the Veteran in January 2010.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  VA has met its duty to notify and adjudication of the claim at this time is warranted. 

All relevant evidence has been obtained with regard to the claim being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records, as well as private and VA post-service treatment records have been obtained and associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

VA provided an examination in May 2010 to obtain medical evidence as to the nature and likely etiology of the claimed low back disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's lay statements as to his medical history and symptoms.  The medical opinion was rendered after review of the claims folder and medical history.  The duties to notify and assist the Veteran have been met.  No further notice or assistance to him is required with regard to the claim decided herein. 
 
2.  Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

3.  Analysis

The Veteran contends that his current low back disability is due to back injuries in active service.  He stated that he had back injuries while stationed at Walter Reed in 1992, August 1992, September 1992, and April 1993.  He stated that he had a spinal tap in May 1993 which resulted in back pain which he still had this day.  The Veteran stated that he had physical therapy in October 1993 for the back pain and the therapy continued thru March 1994.  He injured his back in May 1994.  The Veteran stated that he self medicated the back injuries for many years but now the pain is constantly getting worse.  See the February 2010 statement.   

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's current low back disability manifested by degenerative changes in the lumbar spine first manifested many years after service separation and is not related to disease, injury or other event in active service, including the back injuries sustained, and treatment received, in active service.  

There is competent and credible evidence that the Veteran experienced back injuries in active service and has had "chronic" symptoms of back pain in service.  Service treatment records show that the Veteran sustained injuries to his low back in active service in motor vehicles accidents in September 1992, September 1993, and May 1994.  Service emergency room records show that in August 1992 the Veteran sought medical treated for injuries due to a fall down stairs.  He sustained multiple contusions to the back.  In September 1992, the Veteran sought medical treatment for injuries from a motor vehicle accident.  After the accident he went home and experienced pain shooting up and down his low back.  He had tingling in his feet on walking.  X-ray examination of the lumbar spine was normal.  The diagnosis was muscular strain.  In April 1993, the Veteran sought medical treatment for recurrent of lumbar pain with straining to move a patient.  It was noted that he had similar symptoms with sudden flexion over last several months.  The Veteran noted that the symptoms he had similar symptoms after a motor vehicle accident.  Exam revealed mild paraspinous spasm and full range of motion.  The assessment was lumbar stain.  He was referred to physical medicine and rehabilitation.  

A September 1993 physical medicine rehabilitation record indicates that the assessment was lumbar stain with tender points.  The Veteran was referred to physical therapy.  An October 1993 physical therapy consult report indicates that the Veteran reported having a motor vehicle accident three weeks ago.  He reported persistent low back pain since then and pain that radiated to the buttocks.  A December 1993 record indicates that the Veteran had full pain free range of motion.  A January 1994 treatment record indicates that the Veteran reported having pain that radiated to the lower extremities, right greater than left, and into the heel of the right foot.  It was noted that he had been prescribed Percocet on an as needed basis.  Physical examination showed that straight leg raise was normal.  There were tender points on examination.  Muscle strength was 5/5.  X-ray examination was normal.  The assessment was muscle strain and myofascial lumbar pain.  EMG and nerve conduction studies were normal.  A March 1994 report indicates that the low back pain was resolving and the Veteran had 75 percent improvement since the last visit.  A May 1994 service emergency room record indicates that the Veteran sustained injuries in a motor vehicle accident.  He reported having low back pain with radiation to right leg.  Physical exam of the lumbar spine was negative.  The assessment was cervical and lumbar strain with radiculopathy to the right leg.  The Veteran separated from active service in November 1994.  A separation examination is not of record.     

There is no competent evidence of record showing a diagnosis of lumber spine disc disease or degenerative arthritis compensable to 10 percent within one year from service separation.  Thus, service connection on a presumptive basis pursuant to 38 C.F.R. § 3.307 is not warranted.  The first evidence of degenerative changes in the Veteran's lumbar spine substantiated by X-ray examination is in May 2010, when the Veteran underwent VA examination.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  

The Board also finds that the Veteran did not experience continuous symptoms of a low back disability since service separation.  The service treatment records document injuries to the low back and show treatment for chronic low back pain.  However, the service treatment records show that the low back pain resolved after the treatment.  The Veteran separated from active service in November 1994.  The first time that he alleged having low back pain since service separation was in 2010.  The Veteran filed his claim for compensation for a back disability in January 2010.  

The Veteran, as a lay person, is competent to report firsthand events such as an injury and to report observable symptoms such as pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, his statements that he had chronic or recurrent low back pain since service have limited credibility and, therefore, limited probative value.  The Veteran first alleged experiencing the recurrent low back symptoms in 2010, six years after service separation and in connection with a claim for compensation.  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Further, there is competent and credible evidence that establishes that the current low back disability is degenerative changes in the lumbar spine.  Degenerative changes in the lumbar spine were not present in active service.  As noted, lumbar spine X-ray examinations were normal in service.  The in-service diagnoses were lumbar strain, muscle strain, and myofascial lumbar pain, diagnoses that are not currently shown by the evidence of record.  

The Veteran was afforded a VA examination in May 2010.  The Veteran reported that he had a constant aching pain in his lower back that is worse in the morning.  The medication that he takes is Advil which he says helps sometimes.  He gets no true flare-ups, inflammatory joint disease, incapacitating events, radiculopathy, or bowel, bladder or sexual dysfunction.  He did not use braces, canes or TENS units.  He has had no specific injury other than what is in the service, and he has no history of surgery.  Daily activities are affected in that he says it interferes with his chores, recreation, and exercise.  Employment is affected in that he has to drive frequently, and this is more difficult for him.  

Examination of the Veteran's lumbar spine revealed normal gait and posture.  There was no spinous or paraspinous tenderness or muscle spasm.  Flexion was to 90 degrees and extension was to 30 degrees.  Repeat flexion and extension produced no indication of pain, weakness or fatigue.  There was negative straight leg lift but no indication of lower extremity radiculopathy, sensory deprivation bilaterally, indication of quadriceps or hamstring muscle atrophy, or loss of strength bilaterally.  He had normal and equal patella and Achilles tendon deep tendon reflexes bilaterally.  X-ray examination revealed mild facet joint hypertrophy at L5/S1.  The assessment was minimal degeneration of the lumbar spine. 

The VA examiner stated that, as far as the back was concerned, there was really nothing in the military service to indicate that the Veteran sustained damage serious enough to cause any pathological problem.  The VA X-ray indicated he had fairly mild facet hypertrophy at L5-Sl which as mild as it is would more than likely not be symptomatic.  Irrespective of that, there is no indication that it would be traumatically caused.  The disc spaces are maintained and without any indication of degeneration.  There is not enough evidence particularly after he was discharged from the military service to indicate that he developed a chronic back problem from the service.  The VA examiner therefore opined that the Veteran's current lumbosacral spine problem was not caused by, or a result of, service.   

The May 2010 VA medical opinion has great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims/VBMS folder including the service treatment records, the private medical records, and the Veteran's medical history before rendering the medical opinion.  He underwent physical examination in May 2010.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The May 2010 medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's current low back disability manifested by degenerative changes in his lumbar spine was not manifested in active service and is a different disease entity than that which was manifest in active service.  As noted, the diagnoses in active service were lumbar strain, muscle strain, and myofascial lumbar pain.  Degenerative change or degenerative arthritis or disc disease was not detected in active service as the lumbar spine X-ray examinations were negative.  For these reasons, service connection pursuant to 38 C.F.R. § 3.303(b) based on chronicity or continuity of symptomatology is not warranted.

The weight of the competent and credible medical evidence shows that the current degenerative changes in the lumbar spine are not related to injury, disease, or other event in active service.  As noted, the May 2010 VA medical opinion establishes that the current lumbar spine disability is not related to injury, disease or other event in active service.  The rationale for this medical opinion is discussed in detail above.  The Board finds the VA medical opinion to have great probative weight.  

The Veteran has made general assertions that his current low back disability is related to active service.  The Board also notes that the Veteran has some medical training as he worked as a medical specialist in active service.  However, the Board finds that the May 2010 VA medical opinion outweighs the assertions made by the Veteran.  The VA examiner provided reasons and bases for the medical opinion and conclusions and discussed the evidence which supported the opinion.  On the other hand, the Veteran only made a general assertion that service connection was warranted and did not provide a rationale for his opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
Accordingly, on this record, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection is denied. 


ORDER

Service connection for a low back disability is denied.   


REMAND

The Veteran asserts that he currently suffers from residuals of an in-service head injury.  Service records show that the Veteran was in several injuries, including multiple motor vehicle accidents, between September 1992 and 1994.  According to these service records, as a result of one accident, the Veteran reported that he may have hit the steering wheel and he was lightheaded after the accident.  As a result of another accident, the Veteran reported that he may have hit his head but he did not have a loss of consciousness.  Additionally, the Veteran was treated for injuries after falling down stairs and striking his face.  He did not have a loss of consciousness.  He reported having a headache.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015).  Thus, on remand, the Veteran should be scheduled for a VA traumatic brain injury (TBI) examination to clarify the nature of his current claimed disabilities, and to determine their etiology.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claim for service connection for head injury residuals.  
2.  Then, schedule the Veteran for a VA TBI examination for the purpose of ascertaining whether he has any current residuals of a head injury sustained in service.  The claims file and a copy of this Remand must be reviewed by the examiner.  All indicated tests must be performed, and all findings reported in detail. 

The examiner is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to the Veteran's in-service head injury.  In so doing, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current impairment, including, but not limited to, headaches, dizziness, and/or cognitive problems, are related to the in-service head injury.  

The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be provided.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for residuals of a head injury in light of all evidence of record.  If the benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


